DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/01/2021 has been entered. Claims 5 and 14 have been canceled. Claims 1, 10, 18, and 20 have been amended. Claims 1, 2, 7-12, and 16-20.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues on pages 6-9 of the Remarks that, Gelbman do not disclose, teach, or suggest at least "when the second ID [of the request] matches the first ID [of the label], reprogramming the label with the label information in the request," 
In response to the applicant’s argument, examiner respectfully disagrees. Gelbman describes first and second ID and the reprogram of the label information in fig. 2 and paragraph 109, “The activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu.” Paragraph 123 further describes, “the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal.” Paragraph 47 also describes, “the processor 24 can initiate or execute one or more preprogrammed sequences stored locally within the storage element 28 for determining which indicia is displayed by the imaging surface or display element 30. Alternatively, the processor 24 can process instructions received by the activator module 18. The processor 24 can also generate output signals to activate the display to show selected indicia based on executed instructions employing information stored locally in the label” The selected indicia are displayed based on the executed instruction (interpreted as the compared second ID) received from the activator.  
Regarding claim 5, applicant argues on page 8 of the Remarks that, Gelbman does not disclose, teach, or suggest at least. “receiving a request having a second ID,”
In response to the applicant’s argument, examiner respectfully disagrees. Gelbman describes a request with second ID in fig. 2 and paragraph 123, “the labels can receive from the activator module a common encrypted message signal, instruction or command”
Regarding claim 18, applicant argues on pages 9-11 of the Remarks that, Gelbman do not disclose, teach, or suggest at least, “wherein the electronic module comprises an input/output module having one or more input/output channels, each input/output channel having a channel configuration and corresponding to one of an analog input, analog output, discrete input, or discrete output,”
In response to the applicant’s argument, examiner respectfully disagrees. Gelbman describes a request with second ID in fig. 2 and paragraph 46, “The radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The antenna element 22, in response to the signal 20, generates an output antenna signal 26 that is received by a processor 24. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22.” Paragraph 71 discloses, “the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency. For example, the label 16 can employ a common antenna layer to perform all necessary functions, a discrete antenna for each function, or any subset of antennas for performing one or more functions” Examiner interprets the antenna elements of the label that receives and transmit signals at a corresponding frequency as the input/output channel. Examiner asserts that the combination of Gelbman and Yodfat describes the above limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelbman (US Pub. 20070024551) in view of Yodfat et al (US Pub. 20110118694).
Regarding claim 1, Gelbman discloses:
A method, (at least refer to fig. 1 and paragraph 43. Describes electronic label 16 can be temporarily or permanently affixed, attached, secured or coupled to the item 12 according to known methods) comprising: 
Receiving a request that includes electronic label information for reprogramming a label paired to an electronic module to identify the electronic module, (at least refer to fig. 13, 15-16 and paragraphs 108-109, 111, 114. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 111, describes: a recording media device 104 that has mounted or secured thereto a label 16. Para. 114, describes: the label can be configured as a re-usable label that is reprogrammed or instructed to display indicia associated with another passenger's luggage)
Wherein the label is identified by a first ID, (at least refer to fig. 13 and paragraphs 108-109. Describes the label 16 can be integrally formed as part of the menu. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu) 
Wherein the request has a second ID, (at least refer to fig. 2 and paragraphs 46, 71. Describes The radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The antenna element 22, in response to the signal 20, generates an output antenna signal 26 that is received by a processor 24. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 71, describes: the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency. For example, the label 16 can employ a common antenna layer to perform all necessary functions, a discrete antenna for each function, or any subset of antennas for performing one or more functions. Examiner interprets the executed instruction as the second ID) 
Wherein the label information includes configuration information representative of a configuration of the electronic module, (at least refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon) and 
Wherein the label is configurable and capable of displaying an image or text without any power required to maintain the image or text, (at least refer to fig. 13 and paragraphs 108-109, 78. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia); 
When the second ID matches the first ID reprogramming the label with the label information in the request, (at least refer to fig. 2 and paragraphs 109, 123, 47. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 123, describes: the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Para. 47, describes: the processor 24 can initiate or execute one or more preprogrammed sequences stored locally within the storage element 28 for determining which indicia is displayed by the imaging surface or display element 30. Alternatively, the processor 24 can process instructions received by the activator module 18. The processor 24 can also generate output signals to activate the display to show selected indicia based on executed instructions employing information stored locally in the label. Examiner interprets the unique identification of the label with the executed instruction of the activator as the compared first ID to second ID) 
Gelbman does not explicitly disclose:
When the first ID of the label does not match an ID of the electronic module, issuing, by the label, an alert for display on the label.
Yodfat teaches: 
When the first ID of the label does not match an ID of the electronic module, issuing, by the label, an alert for display on the label, (at least refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
The two references are analogous art because they both relate with the same field of invention of electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide communication interfaces for authentication of the different parts of the device and incorporate the functionality of notifying users by 
Regarding claim 10, Gelbman discloses:
An apparatus, (at least refer to fig. 3 and paragraph 51. Describes electronic label system 10) comprising: 
An electronic module of an industrial control system, the electronic module being at least one of an input/output module and a communication module, (at least refer to fig. 2 and paragraph 54. Describes the electronic label 16 of the present invention can be constructed in a variety of different manners for receiving signals from the activator module 18, for processing signals, and for activating a pixel addressable display assembly for displaying selected indicia); and 
A label paired to the electronic module to identify the electronic module, wherein the label is identified by a first ID, (at least refer to fig. 13, 15-16 and paragraphs 108-109, 111. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 111, describes: a recording media device 104 that has mounted or secured thereto a label 16); 
Wherein the electronic module is configured to (a) receive a request that includes electronic label information for reprogramming the label, the request having a second ID, (at least refer to fig. 2 and paragraphs 109, 123, 47. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 123, describes: the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal) and 
(b) cause the information to be displayed at the label when the second ID matches the first ID, (at least refer to fig. 2 and paragraphs 109, 123, 47. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 123, describes: the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Para. 47, describes: the processor 24 can initiate or execute one or more preprogrammed sequences stored locally within the storage element 28 for determining which indicia is displayed by the imaging surface or display element 30. Alternatively, the processor 24 can process instructions received by the activator module 18. The processor 24 can also generate output signals to activate the display to show selected indicia based on executed instructions employing information stored locally in the label. Examiner interprets the unique identification of the label with the executed instruction of the activator as the compared first ID to second ID)
the label being configurable and capable of (i) displaying an image or text without any power required to maintain the image or text, (at least refer to fig. 13 and paragraphs 108-109, 78. Describes the display portion of the label can display either a portion of the menu or the entire menu. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia) and 
Wherein the electronic label information includes configuration information representative of a configuration of the electronic module, (at least refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon).
Gelbman does not explicitly disclose:
(ii) issuing an alert to a user when the first ID of the label invoked by the change request does not match an ID of the electronic module to which the label is paired.
Yodfat teaches: 
(ii) issuing an alert to a user when the first ID of the label invoked by the change request does not match an ID of the electronic module to which the label is paired, (at least refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
Regarding claim 10 see the motivation of claim 1.
Regarding claim 20, Gelbman discloses:
A method, (at least refer to fig. 1 and paragraph 43. Describes electronic label 16 can be temporarily or permanently affixed, attached, secured or coupled to the item 12 according to known methods
Providing a universal module able to be configured to perform one or more functions, wherein the universal module includes a label identified by a first ID, and wherein the universal module is at least one of a universal input/output module and a universal communication module of an industrial control system, (at least refer to fig. 2, 13 and paragraphs 46, 108-109. Describes the activator module 18 can operate as a number of different types of signal radiators depending upon the label's intended use. The module can operate over sequential frequencies or can use simultaneously a number or combination of different frequencies. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu); 
Replacing a failed module with the universal module within the industrial control system, the failed module configured to perform at least one function of the one or more functions, the universal module assuming a configuration of the failed module, (at least refer to fig. 2 and paragraphs 64, 114, 100, 103. Describes the display assembly is reusable, rewritable, non-volatile, bi-stable. Visually, black characters are written in a transparent background by applying heat to selected locations or pixels in the display layer. Para. 114, describes: the label can be configured as a re-usable label that is reprogrammed or instructed to display indicia associated with another passenger's luggage. Para. 100, describes: label 16 can be used, attached, secured or affixed to a camera, camera accessories, film container or to the illustrated roll of film 80. Para. 103, describes: The activator module can be mounted within a still camera, motion picture camera, disposable camera, cartridge camera, 35 mm camera, SLR camera); 
Receiving electronic label information in a request, (at least refer to fig. 2, 13 and paragraphs 108-109. Describes all menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu)
Wherein the request has a second ID, (at least refer to fig. 2 and paragraphs 46, 71. Describes The radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The antenna element 22, in response to the signal 20, generates an output antenna signal 26 that is received by a processor 24. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 71, describes: the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency. For example, the label 16 can employ a common antenna layer to perform all necessary functions, a discrete antenna for each function, or any subset of antennas for performing one or more functions. Examiner interprets the executed instruction as the second ID); 
Automatically updating the label with label information to identify the universal module when the second ID matches the first ID, (at least refer to fig. 2 and paragraphs 109, 123, 47. Describes the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 123, describes: the labels can receive from the activator module a common encrypted message signal, instruction or command. The labels in the array can be assigned unique encryption keys. Therefore, a common encrypted message broadcast to the electronic labels can be decoded only by a subset of the labels receiving the broadcasted signal. Para. 47, describes: the processor 24 can initiate or execute one or more preprogrammed sequences stored locally within the storage element 28 for determining which indicia is displayed by the imaging surface or display element 30. Alternatively, the processor 24 can process instructions received by the activator module 18. The processor 24 can also generate output signals to activate the display to show selected indicia based on executed instructions employing information stored locally in the label. Examiner interprets the unique identification of the label with the executed instruction of the activator as the compared first ID to second ID) 
The label being configurable and capable of (i) displaying an image or text without any power required to maintain the image or text, (at least refer to fig. 13 and paragraphs 108-109, 78. Describes the display portion of the label can display either a portion of the menu or the entire menu. Para. 109, describes: the activator can be placed at locations to provide a selected amount of coverage, such as in or near the ceiling. All menus can respond to the activator module by transmitting back their unique identification and all of the data and information necessary to allow the activator module to determine which menus need to be updated, for example, updating only the children's menu. Para. 78, describes: The label includes indefinite memory without power. Specifically, the indicia formed by the electronic ink does not require power to maintain the selected indicia) and 
Wherein the label information includes configuration information representative of the configuration of the failed module, (at least refer to fig. 15 and paragraph 111. Describes the label can also be integrally formed or molded as part of the recording media device 104 or molded into any jacket or packaging surrounding the recording media. The label 16 can display information 14 related to the recording media device or the information stored thereon).
Gelbman does not explicitly disclose:
(ii) issuing an alert to a user when the first ID of the label does not match an ID of the universal module to 4Application No. 15/324,748Docket No.: 06005/274363which the label is paired
Yodfat teaches: 
(ii) issuing an alert to a user when the first ID of the label does not match an ID of the universal module to 4Application No. 15/324,748Docket No.: 06005/274363which the label is paired, (at least refer to fig. 3-5 and paragraphs 95, 109, 110-111, 112. Describes the reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensor 142 which electrically connected to the PCB/electronics 130. The occlusion sensor 140 may thus alert/notify the user (e.g. by displaying an alert on a screen (located on the dispensing unit 10 and/or on the remote control unit 1008. Para. 109, describes: the data received by the ID reader is transferred to a processor-based device (not shown), included in the electronics 130, that can compare the information stored in the identification tag, and read by the identification reader, with a dedicated validation data stored within a database provided in a storage device (e.g. non volatile memory) which is in communication with the processor. Para. 110, describes: the dispensing unit 10 would become operational after the identification reader 111 identifies the identification tag 222 and the information read by the reader 111 has been validated by the processor. Para. 111, describes: The validation data may be updated. The information stored in the identification marker (e.g. ID Marker) is read by the identification reader, at step 51. The read information validity is evaluated, at step 53, preferably by processing it and comparing it to data stored in a validation database. Para. 112, describes: If the read data is valid, a notification is provided to the user, shown in step 56. The notification typically includes a conformation about the validation process and data related to the identification marker. The validation results in status change 57 (e.g. changing mode of operation) of the system, to enable/disable function(s) of the system. Refer also to Para. 113, 119)
Regarding claim 20 see the motivation of claim 1.
Regarding claim 2, Gelbman discloses:
Wherein the step of receiving the electronic label information is made via at least one of a wired connection and a wireless connection, (at least refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 3, Gelbman discloses:
Wherein the label information further includes a wiring diagram of the electronic module, (at least refer to fig. 2, 20 and paragraphs 43, 100, 138. Describes electronic label 16 displays information, generally as human or machine readable indicia 14, in order to display information related to the item 12 or any other predefined or selected information. Para. 100, describes: The label 16 of the label system 10 can also be used to automatically and reliably alter the information 14 displayed by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element. The stored information can include a unique label/tag identification number, type of film, total number of exposures, remaining number of exposures, A.S.A. speed, date film was manufactured, date film was first placed in the camera, type of camera, date film was removed from the camera, date of processing, location of processing, encrypting software, security codes, and anti-counterfeit software).
Gelbman does not explicitly disclose:
A wiring diagram
It would have been obvious to one having ordinary skill in the art at the time the invention was made to display wiring diagram of an item, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 7 and 16, Gelbman discloses:
Wherein the label comprises a display that renders images using e-ink, (at least refer to fig. 5 and paragraph 58. Describes a suitable material for the electronic ink imaging layer 42 includes electronic ink disposed on a suitable support structure, such as on or between one or more electrodes. The term "electronic ink" as used herein is intended to include any suitable bi-stable, non-volatile material).
Regarding claim 8, Gelbman discloses:
Wherein the rendered image comprises product technical support, (at least refer to fig. 2, 15 and paragraph 46. Describes the storage element 28 can also store lot number, expiration date, manufacturing date, manufacturer, identifier of manufacturing plant as well as other related data consistent with the intended use of the label
Regarding claim 9, Gelbman discloses:
Wherein the display is configured to render images in color, (at least refer to fig. 2 and paragraph 47. Describes the information can be displayed by the display assembly 30 in any appropriate font color)
Regarding claim 11, Gelbman discloses:
Wherein the electronic module receives the electronic label information via a wired connection, (at least refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 12, Gelbman discloses:
Where the electronic module receives the electronic label information via a wireless connection, (at least refer to fig. 2 and paragraph 45. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link).
Regarding claim 17, Gelbman discloses:
Receiving updated electronic label information, (at least refer to fig. 2, 20 and paragraph 138. Describes the label can be adapted to automatically and reliably alter or update the information shown by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element of the label. The stored information can include a unique label/tag identification number, type of organizer, manufacturer name, encrypting software, security codes, and anti-counterfeit software, and the like); 
Displaying the updated electronic label information at the label automatically without user intervention, (at least refer to fig. 2, 20 and paragraph 138. Describes the label can be adapted to automatically and reliably alter or update the information shown by the display assembly to reflect all or a subset of the information temporarily or permanently stored in the storage element of the label).
Regarding claim 18, Gelbman discloses:
Wherein the electronic module comprises an input/output module having one or more input/output channels, each input/output channel having a channel configuration and corresponding to one of an analog input, analog output, discrete input, or discrete output, (at least refer to fig. 2, 20 and paragraphs 46, 71. Describes the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The antenna element 22, in response to the signal 20, generates an output antenna signal 26 that is received by a processor 24. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 71, describes: the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency. For example, the label 16 can employ a common antenna layer to perform all necessary functions, a discrete antenna for each function, or any subset of antennas for performing one or more functions. Examiner interprets the antenna elements of the label that receives and transmit signals at a corresponding frequency as the input/output channel); and 
Wherein the configuration information includes the channel configuration for each input/output channel, (at least refer to fig. 2, 20 and paragraphs 46, 71. Describes the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The antenna element 22, in response to the signal 20, generates an output antenna signal 26 that is received by a processor 24. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 71, describes: The receiver layer 50 can be configured to receive signals, such as signals 20, from the activator module 18 at a selected frequency. Furthermore, the transmitter layer 52 can be adapted to transmit selected signals, such as signals 20A, from the electronic label 16 to the activator module 18 at a selected frequency).
Regarding claim 19, Gelbman discloses:
Wherein the industrial automation module comprises a communications module supporting one or more communications protocols, each communications protocol having a channel configuration, (at least refer to fig. 2, 20 and paragraphs 45, 46, 71. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link. The applications and embodiments described below generally employ radio signals. Para. 46, describes: the radio wave signal 20 generated by the activator module 18 is received by an antenna element 22. The antenna element 22, in response to the signal 20, generates an output antenna signal 26 that is received by a processor 24. The activator module 18 preferably generates an output signal 20 at a frequency that corresponds to the antenna element 22. Para. 71, describes: For example, the label 16 can employ a common antenna layer to perform all necessary functions, a discrete antenna for each function, or any subset of antennas for performing one or more functions); and 
Wherein the configuration information includes the one or more communications protocols supported by the communications module, (at least refer to fig. 2, 20 and paragraphs 45, 71. Describes the activator module 18 can be coupled to the processing or control apparatus through any suitable communication link, such as a standard electrical cable, optical fiber, wireless network or any suitable direct or indirect connection or link. The applications and embodiments described below generally employ radio signals. Para. 71, describes: For example, the label 16 can employ a common antenna layer to perform all necessary functions, a discrete antenna for each function, or any subset of antennas for performing one or more functions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/25/2022